Citation Nr: 1315428	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-15 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1988 to September 1996.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for PTSD.
 
In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose, "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  

In accordance with this decision, the Board has broadened the appealed psychiatric disability claim to include service connection for psychiatric disorders other than PTSD.



REMAND

Initially, the Board notes that the Veteran has not been provided required notice in response to the claim for service connection for psychiatric disorders other than PTSD.  

The Board further notes that the Veteran underwent a VA examination in November 2008.  The examiner found that all the required criteria for a diagnosis of PTSD were not met, but did diagnose a substance-induced mood disorder primarily with depressive features and a bereavement disorder.  The examiner noted that the Veteran had "unresolved anger problems" but concluded that these were attributable to the Veteran's father's murder and not to asserted stressors considered by the examiner.  The examiner made much of the fact that several asserted in-service stressors were not verified, including none of the events the Veteran reported occurred while he was stationed in Iraq and worked as a military police officer (MP).  However, the requirements for verification of a stressor related to fear of hostile military or terrorist activity have been changed to allow a VA psychiatrist or psychologist to determine whether the claimed stressor is sufficient to support a diagnosis of PTSD and whether the claimant's symptoms are related to the stressor.

A new VA examination is required to address the appealed psychiatric disorder claim, based on medical evidence potentially linking a depressive disorder to events in service, including the alleged murder of the Veteran's father while the Veteran was in service in 1989.  38 C.F.R. § 3.159(c)(4)  (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The November 2008 VA examiner noted that the Veteran was seen in December 1989 for psychiatric care for complained-of difficulties following his father's murder, with a diagnosis then of an adjustment disorder with mixed and emotional features versus PTSD, and that the Veteran was then prescribed Elavil.  However, the November 2008 examiner failed to address whether psychiatric difficulties were persistent from that time, or whether current psychiatric disability was related to difficulties then. 

The Board notes that the Veteran has failed to appear for a recently scheduled VA examination for compensation purposes in January 2012 without good cause shown for failing to report.  That examination was scheduled following the Veteran's report that he had not received notice of a prior examination scheduled for September 2011, with a reported change of address as the reason for non-notification.  Because the Veteran's claim is now expanded to include other psychiatric disorders under Clemons, a new examination must be afforded the Veteran to address additional disability.  However, the Veteran must be cautioned that the claim may be decided based on the evidence of record should he fail to appear for the examination without good cause shown.  38 C.F.R. § 3.655(b) (2012). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran all required notice in response to the claim for service connection for psychiatric disability other than PTSD.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

3.  Thereafter, afford the Veteran a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  Advise the Veteran that if he fails to appear for the examination without good cause shown, his claim will be adjudicated based on the evidence of record.  38 C.F.R. § 3.655(b).  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  All clinical findings should be reported in detail.  

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  For purposes of the opinion, the examiner should assume that the Veteran is credible.

For purposes of this examination, the RO/AMC should make a determination as to whether any alleged stressors are independently corroborated, or whether such should be conceded based on the Veteran's narratives of combat-related stressor exposure as supported by service personnel records and official serviced department records obtained, and should provide this information as part of the instructions to the VA examiner.  

If PTSD is diagnosed, the examiner must identify the stressors supporting the diagnosis.  The examiner must specifically address whether the Veteran has PTSD due to his fear of hostile military or terrorist activity.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

4.  Undertake any other indicated development.

5.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

